IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                     FILED
                                                                 November 29, 2007
                                 No. 06-20916
                               Summary Calendar                 Charles R. Fulbruge III
                                                                        Clerk
RONALD X GORDON

                                             Plaintiff-Appellant

v.

TEXAS FIRST BANK - TEXAS CITY

                                             Defendant-Appellee


                  Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:06-CV-2905


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Ronald X. Gordon has filed a motion for leave to proceed in forma pauperis
(IFP) and other motions in this appeal from the district court’s dismissal of his
civil complaint for lack of jurisdiction and denial of his motion for leave to appeal
IFP.
       “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). “[T]he timely




       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-20916

filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles
v. Russell, 127 S. Ct. 2360, 2366 (2007).
         Within ten days of the district court’s judgment, Gordon filed 1) an
October 17, 2006, amended complaint and an emergency application for
injunctive relief, 2) an October 18, 2006, “application for immediate emergency
relief for governmental intervention for enforcement of act of congress,” and
3) an October 31, 2006, “relator’s statement of emergency for enforcement of act
of congress.” We construe Gordon’s motions as timely seeking relief under
FED. R. CIV. P. 59(e), rendering the notice of appeal ineffective until the district
court enters an order disposing of the motions. FED. R. APP. P. 4(a)(4)(B)(i).
Gordon’s notice of appeal is, therefore, ineffective.
         Consequently, this case must be remanded, and the record returned, so
that the district court may rule on Gordon’s post-judgment motions “as
expeditiously as possible, consistent with a just and fair disposition thereof.”
Burt v. Ware, 14 F.3d 256, 261 (5th Cir. 1994). The clerk of this court shall
process the appeal immediately upon the return of the case from the district
court.
         LIMITED REMAND; APPEAL HELD IN ABEYANCE.




                                         2